Exhibit 10.2
Bottling Group Holdings
PROMISSORY NOTE
Maturity Date: ____________, 20__
Dated as of: ____________, 20__
Bottling Group Holdings, a Delaware corporation having offices at One Pepsi Way,
Somers, New York 10589 (hereinafter the “Borrower”), for value received, hereby
promises to pay on the Maturity Date set forth above to the order of Bottling
Group LLC, a Delaware limited liability company having offices at One Pepsi Way,
Somers, New York 10589 (hereinafter the “Lender”), the principal sum set forth
below under the heading “Balance of Loan”, and to pay interest annually on any
and all amounts until maturity at the rate shown below (computed on the basis of
the actual days elapsed and a year of 365 days) under the heading “Interest
Rate” compounded and reset annually. Both principal and interest shall be
payable in lawful money of the United States at such place as the Lender shall
specify in immediately available funds. All advances and all payments hereunder
shall be recorded and endorsed by the Lender below, and a copy of the endorsed
Promissory Note shall be made available to the Borrower.
This Promissory Note is subject to prepayment in whole or in part, without
penalty, at any time at the option of the Borrower. The amount of each such
prepayment, at the option of the Lender, may be applied first to accrued
interest and then to a reduction of the principal balance outstanding.
IN WITNESS WHEREOF, the Borrower caused this Promissory Note to be duly executed
in its corporate name as of the ______ day of ____________, 20__ by one of its
officers hereunder duly authorized.
Bottling Group Holdings
 
By:
Title:

                          Amount of   Principal Paid             Date   Advance
  or Prepaid   Interest Rate   Balance of Loan   Reference                      
      [#]   [#]   [#]%   [#]   [#]                         Subtotal:   [#]   [#]
      [#]      

 